          Case 1:19-cv-06386-AJN Document 74 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/3/21

  BDG Gotham Residential, LLC, et al.,

                          Plaintiffs,
                                                                                   19-cv-6386 (AJN)
                  –v–
                                                                                        ORDER
  Western Waterproofing Company, Inc.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       A post-discovery status conference is scheduled in this case for September 17, 2021, at

3:15 p.m. The proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York. If either counsel believes

that the proceeding should be held remotely, counsel should confer with the other side and, no

later than three days from this Order, submit a letter request to that effect.

       It is hereby ordered that within five days prior to the post-discovery status conference, the

parties shall meet and confer and submit a joint letter to the Court. The joint letter shall:

       1) Include a statement confirming that all fact discovery has been completed (the parties
          should not assume that the Court will grant any extensions);
       2) Include a statement regarding the status of any settlement discussions and whether the
          parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
          Program for settlement discussions;
       3) Include a statement regarding whether any party intends to move for summary
          judgment on or before the deadline specified in the CMP;
       4) If no party intends to move for summary judgment, propose (a) a deadline for the
          submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
          Individual Practices in Civil Cases, and (b) potential trial dates; and
       5) Indicate whether they can do without a conference altogether.
        Case 1:19-cv-06386-AJN Document 74 Filed 09/03/21 Page 2 of 2




      SO ORDERED.

Dated: September 3, 2021                  __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
